       Case 1:21-cv-00126-TBM-RPM Document 1 Filed 04/13/21 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              SOUTHERN DIVISION

DONNA L. VEARA,

              Plaintiff,

       v.
                                                                    1:21-cv-126-TBM-RPM
                                                          CAUSE NO. __________________
SAFECO INSURANCE COMPANY OF
ILLINOIS,

              Defendant.


                                   NOTICE OF REMOVAL


       Safeco Insurance Company gives notice of removal of this action from the County Court

of Harrison County, Mississippi, Second Judicial District to the United States District Court for

the Southern District of Mississippi, Southern Division, under 28 U.S.C. §§ 1332, 1441, and

1446, and states as follows:

       1.      On February 23, 2021, Plaintiff filed a Complaint styled Donna L. Veara v.

Safeco Insurance Company of Illinois, Cause No. D2402-21-96, in the County Court of Harrison

County, Mississippi, Second Judicial District.

       2.      Plaintiff alleges she was traveling west on the I-10 ramp in Harrison County,

Mississippi when she was struck in the rear by Peter J. Murdoch. Complaint ¶ 5. Plaintiff alleges

she suffered physical pain and suffering, including loss of enjoyment of life, medical expenses,

loss of wages, mental anguish and emotional distress. Complaint, ¶ XIII.

       3.      “[A]ny civil action brought in a State court of which the district courts of the

United States have original jurisdiction, may be removed by the defendant or the defendants, to

the district court of the United States for the district and division embracing the place where such
        Case 1:21-cv-00126-TBM-RPM Document 1 Filed 04/13/21 Page 2 of 4




action is pending.” 28 U.S.C. §1441(a). Pursuant to 28 U.S.C. §1332(a), “The district courts

shall have original jurisdiction of all civil actions where the matter in controversy exceeds the

sum or value of $75,000, exclusive of interest and costs, and is between citizens of different

States . . . .”

         4.       This is an action over which this Court has original jurisdiction under 28 U.S.C. §

1332, and may therefore be removed to this Court under 28 U.S.C. § 1441. Complete diversity

exists between the parties.

         5.       Plaintiff is a Mississippi resident and lives in Jackson County, Mississippi.

         6.       Safeco Insurance Company of Illinois is incorporated in the State of Washington.

It maintains its principal place of business in Seattle, Washington. Therefore it is a resident

citizen of the State of Washington.

         7.       The Plaintiffs’ damages as alleged in the Complaint exceed the jurisdictional

minimum of $75,000. Complaint ¶¶ XI, XII.

         8.       As described hereinabove, Plaintiff is resident citizen of Mississippi, and

Defendant is a resident citizen of another state. Plaintiff seeks damages that exceed $75,000. As

such, diversity jurisdiction is satisfied.

         9.       Therefore, this Court has original jurisdiction over the matter and Defendant may

remove the state claim to this Court under 28 U.S.C. §1441.

         10.      A Notice of Removal must be filed “within 30 days after the receipt by the

defendant, through service or otherwise, of a copy of the initial pleading set forth the claim for

relief upon which such action or proceeding is based . . . .” 28 U.S.C. §1446(b)(1). The removal

requirements of 28 U.S.C. § 1446 are satisfied because the Defendant was served with the




                                                    2
       Case 1:21-cv-00126-TBM-RPM Document 1 Filed 04/13/21 Page 3 of 4




Complaint on some date on or after March 15, 2021, and has filed this Notice of Removal within

30 days of service.

       11.     The attached true and correct copy of Plaintiff’s Complaint is attached hereto

pursuant to 28 U.S.C. § 1446(a). Further, a certified copy of the complete state court file from

the County Court of Harrison County has been requested with Local Rule 5(b) and will be filed

with this Court upon receipt.

       12.     For the reasons explained above, this case is removable pursuant to 28 U.S.C. §

1332 and 28 U.S.C. § 1441 and the requirements of 28 U.S.C. § 1446 have been met.

       13.     Venue of this removed action is proper under 28 U.S.C. § 1441(a) because this

Court is the United States District Court for the district embracing the place wherein the removed

action is pending: the County Court of Harrison County, Mississippi, Second Judicial District.

       14.     Contemporaneous with the filing of this Notice of Removal, a copy of this Notice

is being filed with the Clerk of the County Court of Harrison County, Mississippi, Second

Judicial District and is being served upon all counsel of record.

       15.     By filing this Notice of Removal, Defendant does not waive any defenses which

may be available to them.

       WHEREFORE, PREMISES CONSIDERED, Defendant, Safeco Insurance Company

of Illinois, respectfully prays that this action be removed to the United States District Court for

the Southern District of Mississippi.

       Respectfully submitted this, the 13th day of April, 2021.

                                                      SAFECO INSURANCE COMPANY OF
                                                      ILLINOIS

                                              By:     /s/ Paul P. Blake______________________
                                                      PAUL P. BLAKE
                                                      BEN WOODHOUSE

                                                 3
      Case 1:21-cv-00126-TBM-RPM Document 1 Filed 04/13/21 Page 4 of 4




OF COUNSEL:

Paul P. Blake, MSB #102478
McAngus, Goudelock and Courie, LLC
Post Office Box 2955 (39158)
1020 Highland Colony Parkway, Suite 706
Ridgeland, Mississippi 39157
Telephone - (601) 427-7517
Facsimile - (601) 510-9525
Email – paul.blake@mgclaw.com

Ben Woodhouse, MSB # 105585
McAngus, Goudelock and Courie, LLC
119 North 9th Street
Oxford, Mississippi 38655
(662) 281-7831
(662) 259-8460 (Fax)
ben.woodhouse@mgclaw.com
Attorneys for Safeco Insurance Company


                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing document was served upon all counsel of

 record by ECF filing to:

                      Susan D. Sanich
                      Morris Bart, LTD
                      1712 15th Street, Suite 300
                      Gulfport, MS 39501
                      ssanich@morrisbart.com

        This the 13th day of April, 2021.



                                                     /s/ Paul P. Blake___________________
                                                     PAUL P. BLAKE




                                               4
